Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-12, 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018).
Regarding claim 1, Rahmes et al. disclose: a dental x-ray sensor device comprising lingual and labial inner and outer side walls and a biting surface (fig.1 item 34, para. [0020]), the lingual and labial inner side walls and the biting surface together defining a channel configured to receive one or more teeth of a person (fig.1 item 34, para. [0020]); and a sensor bed between the labial inner and outer side walls configured to hold a digital x-ray sensor (fig.1 item 35, para. [0020]).
Regarding claim 2, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital X-ray sensor (fig.1 item 34).
Regarding claim 4, Rahmes et al. disclose: a digital x-ray sensor in the sensor bed, wherein the digital x-ray sensor conforms to an internal cross-sectional area of the bed (fig.1 item 35, para. [0020]).
Regarding claim 5, Rahmes et al. disclose: the digital x-ray sensor is rectangular (fig.1 item 34).
Regarding claim 7, Rahmes et al. disclose: a cable connected to the digital x-ray sensor, the cable being configured to transmit information to and from an image-rendering computer system (fig.1 item 33 is connected to item 37 with cable, para. [0020]-[0021]).
Regarding claim 8, Rahmes et al. disclose: the channel is configured to receive one or more molar teeth of the person (fig.1 item 34, para. [0020]).
Regarding claim 9, Rahmes et al. disclose: the device is formed from a soft, flexible polymeric material fig.1 item 34, para. [0020] teaches a mouthpiece, mouthpieces are made from soft materials).
Regarding claim 11, Rahmes et al. disclose: a) a dental x-ray sensor device comprising lingual and labial inner and outer side walls and a biting surface, the lingual and labial inner side walls and the biting surface together defining a channel configured to receive one or more teeth of a person; and a sensor bed between the labial inner and outer side walls configured to hold a digital x-ray sensor; and b) a digital x-ray sensor (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 12, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital x- ray sensor (the claim is rejected on the same basis as claim 2).
Regarding claim 14, Rahmes et al. disclose: the channel is configured to receive one or more molar teeth of the person (fig.1 item 34, para. [0020]).
Regarding claim 15, Rahmes et al. disclose: the device is formed from a soft, flexible polymeric material fig.1 item 34, para. [0020] teaches a mouthpiece, mouthpieces are made from soft materials).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 6, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018).
Regarding claim 3, Rahmes et al. disclose: the sensor bed is configured to hold a rectangular digital x- ray sensor (fig.1 item 34). Rahmes et al. are silent about: the sensor bed is configured to hold a circular digital x- ray sensor, However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to have a circular digital sensor, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Rahmes et al. disclose: the digital x-ray sensor is circular (the claim is rejected on the same basis as claim 3).
Regarding claim 13, Rahmes et al. disclose: the sensor bed is configured to hold a circular digital x-ray sensor (the claim is rejected on the same basis as claim 3).

Claims 10 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmes et al. (US 2018/0153485 A1; pub. Jun. 7, 2018) in view of Bacchetta et al. (US 6,428,205 B1; pub. Aug. 6, 2002).
Regarding claim 10, Rahmes et al. are silent about: the device is formed from ethylene vinyl acetate (EVA).
In a similar field of endeavor, Bacchetta et al. disclose: the device is formed from ethylene vinyl acetate (EVA) (col.3 L52-59) motivated by the benefits for a comfortable intraoral device.
In light of the benefits for a comfortable intraoral device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Rahmes et al. with the teachings of Bacchetta et al. 
Regarding claim 16, Bacchetta et al. disclose: the device is formed from ethylene vinyl acetate (EVA) (the claim is rejected on the same basis as claim 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884